Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s reply of 12/20/2021 is acknowledged. Regarding the Office action mailed 09/16/2021:
The objection to claim 74 is withdrawn in view of the amendment.
The rejection of claims 70, 75 and 80 under 35 USC 112b is withdrawn in view of the amendment.
The rejections under 35 USC 103 are withdrawn in view of the amendment to claim 63, incorporating the limitations of claim 67. Regarding the rejection of claim 67, Applicant’s argument that Malik does not disclose excluding melt curves below a threshold melt temperature is persuasive. While the cited passage of Malik disclosed slowing down the temperature change rate in regions where an amplicon melting temperature was expected, Malik did not indicate excluding any melt curves. New grounds of rejection are set forth below. This Office action is NON-FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 66 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high fidelity” in claim 66 is a relative term which renders the claim indefinite. The term “high fidelity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 63, 64, 66 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Kwang (US 2016/0310949, previously cited) in view of Ness (US 2015/0307919, previously cited), Mancebo (US 2017/0335378), Hingorani (US 2015/0368646) and Marshall (US 2002/0150900).
Regarding claim 63, Kwang disclosed:
A method of profiling a sequence of a nucleic acid in a sample, the method comprising: combining a sample comprising a nucleic acid with one or more amplification primers, one or more DNA intercalating dyes; 
See para 0008: “…(a) adding a partition comprising a sample to a sample loading zone positioned on the device, (b) diluting the partition with a volume of water; (c) mixing the partition with a PCR reagent mixture;…”.
See para 0027: “…Reagents for a nucleic acid amplification reaction include, but not limited to, buffer, polymerase, primers, template nucleic acid, nucleotides, labels, dyes, nucleases, etc….”.
See para 0111: “…Certain embodiments allow quantitative multiplex with intercalating DNA-binding dyes…”.
and reagents for amplifying a nucleic acid to form a reaction mixture, wherein the reagents for amplifying a nucleic acid comprise a polymerase; 
See para 0027: “…Reagents for a nucleic acid amplification reaction include, but not limited to, buffer, polymerase, primers, template nucleic acid, nucleotides, labels, dyes, nucleases, etc….”.
partitioning the reaction mixture into 10,000 or greater partitions, 
See para 0008: “…(d) partitioning the partition into a plurality of partitions…”.
See para 0048: “…For example, the device described herein is configured to analyze a plurality of samples partitioned into at least 1,000,000…”.
wherein each partition has a volume of 1 nL or less of the reaction mixture; 
See para 0026: “…Exemplary partitions are droplets…The volume of a droplet, and/or the average volume of droplets in an emulsion, may, for example, be less than about one microliter, less than about one nanoliter, or less than about one picoliter…”.
amplifying the nucleic acid in each partition to produce an amplification product, wherein the amplification product comprises zero, one, or more amplicons; 
See para 0008: “…(e) subjecting the plurality of partitions to a thermal protocol to generate one or more amplicon-containing partitions…”.
See para 0010: “…each of the plurality of partitions comprises zero or one target sequence…”. The result of this would be that each of the plurality of partitions comprises zero or one amplicons (i.e. zero or one species of amplicon).
performing melt analysis of the amplification product in each partition by simultaneously heating and imaging the partitions by performing imaging at an imaging rate that is synchronized with a heating rate, 
whereby a melt curve, a melting temperature (Tm), or a combination thereof, for the amplification product in each partition is produced; 
See para 0008: “…(f) subjecting the one or more amplicon-containing partitions to a thermal gradient and thereby generate a melting profile for each of the one or more amplicon-containing partitions…”.
See para 0030: “…After amplification, the instrument slowly increases the temperature while simultaneously monitoring fluorescence…”.

Regarding claim 69, Kwang disclosed a unique primer pair for each target; see para 0040: “The optimal annealing temperature (Ta Opt) for any given primer pair on a particular target can be calculated…”. In addition, as Kwang disclosed PCR, it would have been understood that these primers were configured to produce a double-stranded amplicon, which due to the presence of a DNA intercalating dye (para 0111), become labeled with a fluorescent signal.

Regarding claim 63, Kwang did not disclose the inclusion of a reference dye. 
Regarding claim 64, Kwang did not disclose excluding noise values based on detection of the reference dye.
Regarding claim 66, Kwang did not disclose a “high fidelity polymerase”.

Regarding claim 63, Ness also disclosed a droplet digital PCR method (see e.g. para 0130). Ness disclosed (para [1030]): “In some embodiments, analysis may include transforming test signals based on reference signals to reduce variation in the test signals. The test signals and the reference signals may be detected in respective distinct detector channels or in the same detector channel. In some embodiments, the reference signals may be provided by a second dye that is not coupled to an amplification reaction and thus serves as a passive reference.” Regarding claim 64, Ness also disclosed (para 1053): “Test signal variation may introduce errors in data processing…However, variation of the test signals may be mirrored by variation of the reference signals detected from the same droplets. Accordingly, the test signals may be transformed based on the reference signals…to correct for variation in the test signals…”. This reasonably is “excluding noise values based on the detection of the reference dye”. Regarding claim 66, Ness disclosed (para 0157): “PCR may be performed with…Pfu DNA polymerase…”. According to Applicant’s specification, Pfu is an example of a “high fidelity polymerase”.

Kwang also did not disclose profiling the sequence of the nucleic acid: i) by comparing the melt curve shape for the amplification product in each partition to a plurality of melt curves from different nucleic acid sequences, or by comparing the melting temperature (Tm) for the amplification product in each partition to a plurality of melting temperatures from different nucleic acid sequences. However, Kwang did disclose identifying a particular amplicon based on its unique melting profile; see para 0030: “A specific DNA sequence has a characteristic profile. Mutations are detected as either a shift in Tm or as a change in shape of the melting curve.”
Mancebo disclosed (para 0084): “…In some embodiments, the correlation module compares the Tm of the unknown sample with a database (or table) of Tm values for known sequences and/or genotypes to make a correlation between the Tm of the unknown sample and the sequence or genotype of the known sample…”.

Kwang also did not disclose and ii) by excluding a melt curve for the amplification product in each partition below a threshold melting temperature from the plurality of melt curves from different nucleic acid sequences.
Hingorani disclosed (para 0124): “Melting curves were generated for each [PCR] reaction to exclude false positive signal from primer dimers.”
Marshall disclosed (para 0165): “…Primer dimer products are typically shorter in length than the intended product and therefore have a lower melting temperature…”.

It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method of Kwang by including a reference dye in the partitions, as Ness disclosed this could be used to reduce variation in the test signals. Regarding claim 64, Ness also disclosed (para 1053): “Test signal variation may introduce errors in data processing…However, variation of the test signals may be mirrored by variation of the reference signals detected from the same droplets. Accordingly, the test signals may be transformed based on the reference signals…to correct for variation in the test signals…”. This reasonably is “excluding noise values based on the detection of the reference dye”. Thus, Ness renders this feature obvious as well. It would also have been obvious to use Pfu polymerase as Ness disclosed this to be a suitable polymerase for digital PCR.

It would also have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method of Kwang by comparing the T-m-s for the amplicons in the partitions to a database of T-ms for known sequences (e.g. catalogued in a database) since Kwang disclosed identifying an amplicon based on its characteristic profile, and Mancebo disclosed this could be done by comparing the Tm obtained for a sample with Tms in a database.

It would also have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method of Kwang by excluding melt curves that had Tms below a certain threshold (e.g. below the Tm of the target sequence having the lowest Tm of all target sequences being assayed), since Hingorani disclosed it was known to exclude false positive signal from primer dimers by melt curve analysis, and primer dimers were generally known to have lower Tms than bona fide amplicons as disclosed by Marshall.

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Kwang (US 2016/0310949, previously cited) in view of Ness (US 2015/0307919, previously cited), Mancebo (US 2017/0335378), Hingorani (US 2015/0368646) and Marshall (US 2002/0150900) as applied to claims 63, 65, 66 and 69 above, and further in view of Lowe (US 2014/0302503, previously cited).
The disclosures of Kwang, Ness, Mancebo, Hingorani and Marshall have been discussed. In addition, Ness disclosed the inclusion of surfactant (para 0136-0137): “Any other suitable components may be present in any of the emulsion phases, such as at least one surfactant…Standard emulsions become unstable when heated…Thus, standard packed emulsions do not maintain their integrity during high-temperature reactions, such as PCR, unless emulsion droplets are kept out of contact with one another or additives (e.g., other oil bases, surfactants, etc.) are used to modify the stability conditions…”.
Ness did not disclose that the surfactant was used at a concentration of about 0.005% to about 0.85%.
Lowe disclosed droplet PCR (see abstract) and disclosed the use of 0.5%-0.75% surfactant (see para 0104): “In some embodiments the Pluronic™ F-98 concentration is in the range of about 0.50% w/w-0.60% w/w, about 0.50% w/w-0.65% w/w, about 0.50% w/w-0.70% w/w, about 0.55% w/w-0.60% w/w, about 0.55% w/w-0.65% w/w, about 0.55% w/w-0.70% w/w, about 0.55% w/w-0.75% w/w, about 0.60% w/w-0.65% w/w, about 0.60% w/w-0.70% w/w, about 0.60% w/w-0.75% w/w, about 0.65% w/w-0.70% w/w, about 0.65% w/w-0.75% w/w, or about 0.70% w/w-0.75% w/w. In some further embodiments the concentration of the non-ionic non-fluorous surfactant can be adjusted to optimize the droplet stability and droplet size without inhibiting the PCR assay.”
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method of Kwang by including a surfactant, since Ness disclosed that a surfactant could help stabilize droplets during PCR. Furthermore, it would have been obvious to arrive at a surfactant concentration in the claimed range since Lowe taught concentrations overlapping the claimed range, and taught surfactant concentration could be adjusted to optimize droplet stability. See MPEP 2144.05.

Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Kwang (US 2016/0310949, previously cited) in view of Ness (US 2015/0307919, previously cited), Mancebo (US 2017/0335378), Hingorani (US 2015/0368646) and Marshall (US 2002/0150900) as applied to claims 63, 65, 66 and 69 above, and further in view of Keys (US 2017/0088879).
The disclosures of Kwang, Ness, Mancebo, Hingorani and Marshall have been discussed. These references, alone or in combination, did not disclose or suggest using universal amplification primers.
Keys disclosed methods of digital PCR (abstract). In addition, Keys disclosed (para 0049): “In another example, an assay may include primers with target specific 3' domains and universal 5' tails to generate amplicons with adjusted target melt temperatures. In this example, the assay formulations may utilize universal primers such that initial amplification is caused by target specific domains (e.g., target specific 3' domain) while further amplification can be caused by the universal primers. These amplicons may be later differentiated by target melt temperatures.”
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method of Kwang by using universal primers, as Keys disclosed such a format for performing digital PCR. This represents nothing more than combining prior art elements according to known methods to yield predictable results; MPEP 2143(I)(A).

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Kwang (US 2016/0310949, previously cited) in view of Ness (US 2015/0307919, previously cited), Mancebo (US 2017/0335378), Hingorani (US 2015/0368646) and Marshall (US 2002/0150900) as applied to claims 63, 65, 66 and 69 above, and further in view of Andini (US 2017/0321257, previously cited).
The disclosures of Kwang, Ness, Mancebo, Hingorani and Marshall have been discussed. Kwang did not disclose amplicons of any particular size.
Andini disclosed a method of performing melt analysis (HRM: high resolution melting), and in particular using long amplicons having more than 500 base pairs (para 0186): “HRM also observes the exact melt curve shape as a function of the actual nucleic acid sequence and strand complementarity. Depending on the number of regions with different % GC content (melt domains), the melt curve can be multiphasic, which is beneficial in sequence fingerprinting…We explored the use of a long amplicon (1000 bp) covering six hypervariable regions in the 16S genetic locus to harbor more melt domains and sequence diversity with the use of a single primer set…”.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method of Kwang by using long amplicons, including those longer than 500 base pairs, because Andini disclosed these amplicons would contain more melt domains, thus producing multiphasic melt curves, which Andini disclosed was beneficial in sequence fingerprinting.

Claims 71 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Kwang (US 2016/0310949, previously cited) in view of Ness (US 2015/0307919, previously cited), Mancebo (US 2017/0335378), Hingorani (US 2015/0368646) and Marshall (US 2002/0150900) as applied to claims 63, 65, 66 and 69 above, and further in view of Li (US 2015/0086581).
The disclosures of Kwang, Ness, Mancebo, Hingorani and Marshall have been discussed. Kwang did not disclose any particular heating rate or resolution for the HRM analysis.
Li disclosed performing a melting curve with a “High Resolution Melting Master” kit, and disclosed performing the melting curve “starting at 65° C. and ending at 99° C., with ramp rate of 0.02° C./s and acquisition rate of 25 per ° C.” Thus, the heating rate was within the range recited in claim 71, and the imaging rate (acquisition rate) was synchronized with the heating rate to obtain a resolution of 25 acquisitions per °C, i.e. one acquisition every 1/25th of °C, i.e. one acquisition every 0.04 °C, which is within the range recited in claim 72.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method of Kwang to employ a heating rate of 0.02° C./s, and to synchronize the imaging rate and heating rate to obtain a resolution of 0.04 °C, since these were disclosed by Li as appropriate parameters for HRM analysis. In addition, Li started the melt curve analysis at 65° C, which would inherently exclude melt curves below that temperature. Thus, Li implicitly disclosed an alternative rationale for “excluding a melt curve for the amplification product in each partition below a threshold melting temperature from the plurality of melt curves from different nucleic acid sequences” (as recited in claim 63), the rationale being that melting characteristics below a certain temperature were unnecessary for analysis.

Claims 74-76, 78 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Kwang (US 2016/0310949, previously cited) in view of Ness (US 2015/0307919, previously cited), Mancebo (US 2017/0335378), Hingorani (US 2015/0368646) and Marshall (US 2002/0150900) as applied to claims 63, 65, 66 and 69 above, and further in view of Kanderian (US 2014/0039802, previously cited).
The disclosures of Kwang, Ness, Mancebo, Hingorani and Marshall have been discussed. These references, alone or in combination, did not disclose or suggest the limitations of claims 74-76, 78 and 79 regarding the use of machine learning algorithms to classify the target nucleic acid or assign a confidence score to the sequence profile obtained by profiling the sequence of the nucleic acid.
Kanderian disclosed (para 0013): “Generally, for thermal melt analysis, researchers will visually inspect a thermal melt profile to determine the melting temperature of the nucleic acid in the sample. However, some nucleic acid assays require identification of a single nucleotide change where the difference in melting temperature (Tm) between the wild type nucleic acid and a mutant nucleic acid is quite small (e.g. less than 0.25° C.). This level of temperature resolution is difficult to achieve in a visual inspection. Furthermore, visual inspection of thermal melt profiles to determine melting temperature ignores significant additional information contained in the profiles, such as the overall shape and distribution of the profile.”
Kanderian disclosed (para 0016): “…the present invention provides a method of determining the identity of the genotype of a nucleic acid present in a biological sample. According to this aspect, the method comprises the steps of generating a dynamic profile of an unknown genotype contained in the biological sample. The dynamic profile comprises measurements of a signal representing a physical change of a nucleic acid containing the unknown genotype relative to an independent variable. The method also comprises correlating the dynamic profile of the unknown genotype with an average dynamic profile of each known genotype in a class of known genotypes to generate a correlation vector…The method further comprises determining whether the correlation vector or a transformation thereof falls within an acceptable range to classify the unknown genotype as one of the known genotypes, whereby the identity of the genotype in the biological sample is determined.”
Kanderian disclosed (para 0017): “…the average profiles for the known genotypes are obtained from a training set which can be prepared as described herein. In another embodiment, the independent variable can be temperature. In a further embodiment, physical change can be denaturation of the nucleic acid. In another embodiment, the signal representing denaturation of the nucleic acid is fluorescence.”
Kanderian disclosed (para 0020): “…the present invention provides a method of generating a training set to allow a machine to recognize a known genotype from within a class of known genotypes…The training set allows a machine, e.g., a computer, to recognize a known genotype from within a class of known genotypes so that later an unknown genotype can be classified.” 
The above statements fairly describe a machine learning algorithm classifying a target nucleic acid based on comparison of its melt curve to a reference melt curve as recited in claims 74 and 75.
Regarding claim 76, Kanderian disclosed (para 0025-0026): “…the method comprises calculating the posterior probability that the biological sample contains each known genotype from the calculated likelihoods…In one embodiment, the posterior probability is calculated using Bayes' theorem.” This fairly describes a “probabilistic classification model”, and it is noted that according to Applicant’s specification, a Naïve Bayes classifier is a form of “generative classifier”.
Regarding claims 78-79, Kanderian disclosed (para 0102): “The training set may be used to determine the probability and/or level of confidence that a biological sample containing an unknown genotype matches one of the possible known genotypes.”
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method of Kwang to employ the machine learning technique of Kanderian to classify a target sequence using Baye’s Theorem-based probabilistic classification and assign a confidence score (“level of confidence”) thereto, as Kanderian disclosed that this automated approach overcomes the limitations of visually inspecting melt profiles (paras 0013, 0081). See also para 0134: “The methods of the invention are optimal for being performed on a computer or in an automated setting because they are direct and rapid solutions to the identification of the genotypes of unknown nucleic acids that require significantly less user intervention and computation than prior computational methods for identification of genotypes. Furthermore, the method takes into account the overall shape and dynamics of the dynamic profile, rather than merely attempting to identify the genotype represented by the dynamic profile from one parameter (e.g. melting temperature).”

Claims 80 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Kwang (US 2016/0310949, previously cited) in view of Ness (US 2015/0307919, previously cited), Mancebo (US 2017/0335378), Hingorani (US 2015/0368646), Marshall (US 2002/0150900) and Kanderian (US 2014/0039802, previously cited) as applied to claims 74-76, 78 and 79 above, and further in view of Vaidyanathan (US 6,941,287).
The disclosures of Kwang, Ness, Mancebo, Hingorani, Marshall and Kanderian have been discussed. Kanderian, who disclosed machine learning algorithms for classifying sequences based on melting profiles and assigning confidence levels to such classification, did not disclose an algorithm using a measure of entropy, particularly “Shannon entropy”.
Vaidyanathan disclosed (column 2, line 66-column 3, line 10): “The present invention generalizes the concepts of information entropy, extending those concepts to multi-dimensional data sets. In particular the quantification of information entropy set forth by Shannon is modified and applied to data obtained from systems having one or more inputs, or features, and one or more outputs. The entropy quantification is performed to identify various subsets of data inputs, or feature subsets, that are information-rich and thus may be useful in predicting the system output(s). The entropy quantification also identifies regions, or cells, within the various feature subsets that are information-rich. The cells are defined in the feature subspaces using a fixed or adaptive binning process.”
Vaidyanathan also disclosed (column 15, lines 18-30): “For the empirical modeling of the present invention, it has been found that Shannon's concept of entropy, as extended by Nishi, is an appropriate measure for the data sets over which the entropic measures are calculated. The Nishi formula is applied to the set of probabilities corresponding to the output states. Cells having equal output probabilities (each output is equally likely) contain little information content. Thus, data sets with high information content will have some probabilities that are higher than others. Greater probabilistic variations reflect the imbalance in the output states, and hence give an indication of the high information-richness of the data set.”
In a particular example, Vaidyanathan applied this modeling based on Shannon entropy to homogeneous polymerase chain reaction fragment identification, based on melt curve analysis (see example starting in column 31). Vaidyanathan disclosed in this example that “[t]he present method first identifies the information-rich portion of the DNA melting curve and then evolves optimal models using the information-rich subset of the input spectrum” (column 31, lines 56-59).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method suggested by the combined disclosures of Kwang, Ness, Mancebo, Hingorani, Marshall and Kanderian by incorporating the Shannon entropy-based modeling algorithm of Vaidyanathan into the process for classifying a target sequence based on melt curve analysis, since Vaidyanathan disclosed this process could be used to identify the information-rich portion of a DNA melting curve, which in turn would be “useful for predicting the system output(s)”.

Claims 73 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Kwang (US 2016/0310949, previously cited) in view of Ness (US 2015/0307919, previously cited), Mancebo (US 2017/0335378), Hingorani (US 2015/0368646), Marshall (US 2002/0150900) and Kanderian (US 2014/0039802, previously cited) as applied to claims 74-76, 78 and 79 above, and further in view of Igata (US 2014/0038189, previously cited).
The disclosures of Kwang, Ness, Mancebo, Hingorani, Marshall and Kanderian have been discussed. These references, alone or in combination, did not disclose or suggest performing a second melt analysis (on the same partitions for which a first melt analysis had been performed) as recited in claim 73, or that such second melt analysis was performed at a second heating rate than the first melt analysis, and performing a heating rate-dependent melt curve analysis using the algorithm.
Igata disclosed a method of profiling a sequence of a nucleic acid in a sample by performing melt analysis of the amplification product (para 0002), comprising subjecting the sample to a first heating rate to obtain a first melt curve signature (para 0011; para 0023), subjecting the sample to a second heating rate to obtain a second melt curve signature (para 0024), and performing a heating rate-dependent classification of the nucleic acid based on the comparison of the two melt curve signatures, in order to distinguish a sample as being homozygous or heterozygous for a mutation (para 0045; figure 2).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method suggested by the combined disclosures of Kwang, Ness, Mancebo, Hingorani, Marshall and Kanderian by performing a second melt profile at a second heating rate, and modifying the algorithm of Kanderian to perform a heating rate-dependent melt curve analysis in order to discriminate between heterozygotes and homozygotes, as disclosed by Igata.

Response to Arguments
Applicant’s arguments with respect to claim(s) 63-66 and 68-81 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637